On Application for Termination of Probation.
This cause came on for further consideration upon the filing by respondent Richard Earl West of an application for termination of probation.
The court coming now to consider its order of August 30, 1995, in which respondent was suspended from the practice of law for two years, with one year stayed on condition of respondent’s continued compliance with the Ohio Lawyers Assistance Program requirements, and with credit for time during which he was suspended under Gov.Bar R. V(5) in case No. 94-1204, and in which respondent was placed on probation, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(9).
THEREFORE, IT IS ORDERED by the court that the probation of Richard Earl West, Attorney Registration No. 0033319, last known address in Springboro, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Warren Cty. Bar Assn. v. West (1995), 73 Ohio St.3d 565, 653 N.E.2d 376.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.